Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 32 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 
Claims (1, 3-6, 9-12, and 26-29) and 14 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, US 20150226927 A1 and further in view of “Yow” et al., US 20080138026 A1.  
 With regard to claim 30, Islam teaches a fiber optic cable (see figs. 1-8) comprising: 
a plurality of internal optical fibers housed within furcation tubes (see abstract furcation--protection-tube such as sleeve, see items OF in fig. 7); and a flexible conduit portion (i.e., items 59, see at least pa. 0040 see fig. 7), wherein the flexible conduit 


    PNG
    media_image1.png
    380
    656
    media_image1.png
    Greyscale

wherein the terminating device at least partially encases the flexible conduit portion 59, and wherein the plurality of optical fibers passes through the flexible conduit portion and the terminating device (clearly shown in at least figs. 6-7; see at least parag. 0042, and abstract).
	However, Islam does not explicitly teach that the above plurality of optical fibers passes through and beyond the above flexible conduit portion and the terminating device.  Though as shown in fig. 7 and stated by Islam the optical fibers are connected to connectors 37, see pa. 0042 that extend beyond the flexible conduit portion and the terminating device    
conduit portion (i.e., 132, or 133, or 60) and the terminating device shown in figures 7, 3 (see pa. 0051 and 0054).  Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify the fan-out optical fiber of Islam, in light of the teachings of Islam as stated above, so as to extend beyond the above flexible conduit portion and the terminating device sine such modification would provide easy inspection as well as the protection (i.e.,  pinching) of the optical fibers (see pa. 0049).    


    PNG
    media_image2.png
    612
    777
    media_image2.png
    Greyscale

31. The fiber optic cable of claim 30, wherein the fan-out device includes an end cap defining the plurality of openings (clearly shown in at least fig. 6). .



Response to Argument

Applicant's arguments filed on 9/14/21, have been considered but are moot in view of the new ground(s) of rejection.  A new reference (yow) and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 
 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KAVEH C KIANNI/ Primary Examiner, Art Unit 2883